Citation Nr: 0734570	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-02 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDING OF FACT

The veteran's current level of bilateral hearing acuity does 
not constitute a disability for which service connection can 
be granted under applicable VA regulations.


CONCLUSION OF LAW

The veteran does not have hearing loss in either ear due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


B.  Analysis

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Sensorineural hearing loss may be presumed to have been 
incurred in service if it becomes manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability within the meaning of 38 C.F.R. § 
3.385 at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
Regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.  Id.

The veteran's service medical records show that he was 
exposed to hazardous noise levels while working around 
aircraft.  Audiological examinations were conducted in August 
1970, February 1975, August 1978, August 1980, October 1980, 
November 1980, March 1981, March 1984, April 1985, and June 
1985.  None of these audiological examinations demonstrated a 
hearing loss disability that meets the criteria set forth in 
38 C.F.R. § 3.385.  

The veteran's separation examination in April 1988 contains a 
diagnosis of mild low frequency hearing loss of the left ear.  
On separation audiological evaluation, pure tone thresholds, 
in decibels, were as follows:

Hertz

500
1000
2000
3000
4000
RIGHT
15
20
10
15
15
LEFT
30
15
10
10
20

Again, this audiogram does not demonstrate any hearing loss 
disability that meets the criteria set forth in 38 C.F.R. § 
3.385.

February 2005 VA audiological evaluation result were as 
follows:

Hertz

500
1000
2000
3000
4000
RIGHT
5
0
0
10
10
LEFT
5
5
0
15
25

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  This audiogram does not demonstrate a 
hearing loss disability that meets the criteria set forth in 
38 C.F.R. § 3.385.  

Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of, or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as the results of audiological 
testing.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 


ORDER

Service connection for hearing loss is denied.


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


